EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich on 7/21/22.
The application has been amended as follows: 
In claim 4, line 10, replace “includes a spacing plate extending” with “includes supporters and a spacing plate both extending”.
Cancel claims 10-13.  
In the title delete “Method Using the Same”.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the apparatuses recited in claims 1 and 4; in particular the oscillating vessel including a flange extending externally from a lateral surface of the oscillating vessel; and a resilient member configured to extend upward from the fixing part with the oscillating vessel floating on the resilient member such that an amount of vertical movement of the oscillating vessel is restrained by the flange interacting with a locking tool extending from the fixing part, of claim 1, and a fixing part including a fixing plate extending in a horizontal direction; wherein the fixing part further includes supporters and a spacing plate both extending in a vertical direction with the spacing plate being spaced apart in the horizontal direction from a lateral surface of the oscillating vessel, of claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735        

/KILEY S STONER/Primary Examiner, Art Unit 1735